DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-23 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Shomura et al. (9,133,797) in view of Haynes (4,450,820).
 	Shomura et al. in figures 1-13, disclose a vehicle comprising a frame (11-14), a plurality of ground engaging members (WF, WH) supporting the frame, an operator area (FS) including at least one seat (26, 24) supported by the frame and a powertrain assembly operably coupled to the ground engaging members. The powertrain assembly comprises an engine (E) positioned generally rearward of the at least one seat (see figure 1} and a fuel system fluidly coupled to the engine. The fuel system including a fuel tank (44) positioned below the at least one seat, a purge valve (not show, mention in col. G, lines 15-19) positioned along the fuel vapor line. The mixing volume and the purge valve are positioned rearward of the at least one seat (see figure 7). Shomura et al. fail to show a mixing volume.
 	Haynes in figures 1-5, disclose an engine fuel conditioner and monitor comprising an engine (22), a mixing volume (20), a fuel tank (24). The mixing volume comprises a mixing volume output (32) and mixing volume input (33). The mixing volume output fluidly coupled to the engine intake. Haynes also disclose a fuel vapor line fluidly coupling the fuel tank to the mixing volume input. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shomura et al. by further comprising the mixing volume disclosed by Haynes in order to bring entrained air out of the fuel.
 	Regarding claim 18, Shomura et al. disclose the fuel system further including an evaporation canister (45) positioned under the fuel tank.
 	Regarding claim 19, Shomura et al. disclose the at least one seat including a first seat and a second seat in side-by-side arrangement with the first seat, and the fuel system further includes an evaporation canister(45) positioned under the second seat and the fuel tank is positioned under the first seat.
 	Regarding claim 20, Shomura et al in figures 3-4, disclose the mixing volume, which is positioned vertically higher than an uppermost surface of the engine.
 	Regarding claim 21, Shomura et al. disclose the fuel system further including an evaporation canister (45) arrangement positioned under the fuel tank.
 	Regarding claim 22, Shomura et al. disclose the evaporative canister (45) arrangement including a first canister portion separate from a second canister portion (the canister is formed in a cylindrical shape having a top canister portion and a bottom canister portion).
 	Regarding claim 23, Shomura et al. disclose the first canister portion and the second canister portion, which are arranged in series (the canister is elongated in the vehicle width direction, which can be considered in series. Also one end portion of the canister connected to a night end portion of a casing 47).
 	Regarding claim 27, Hayden in figures 2-3, disclose the mixing volume output comprising one output, but it obvious to have two outputs to have more fuel come to the engine.  
 	Regarding claim 28, Hayden in figures 2-3, disclose the mixing volume input, which is positioned along a first side of the mixing volume and the mixing volume output is positioned along a second side of the mixing volume (output to the fuel tank).  
 	Regarding claim 29, Hayden in figures 1-3, disclose the fuel vapor line including a first portion and a second portion, and the first portion fluidly couples the fuel tank to the mixing volume input and the second portion fluidly couples the mixing volume output to the engine intake (figure 1).
 	Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shomura et al. and Haynes as applied to claim 17 above, and further in view of Monterrey (2008/0149075).
 	Shomura et al. and Haynes disclose the fuel system, but fail to show a baffle.
 	Monterrey in figures 1-12, disclose a fuel tank with internal evaporative system having a fuel tank (102), a set of baffles (126, 130). The baffle separates a volume including a fuel vapor. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shomura et al. and Haynes by further comprising the baffle disclosed by Monterrey in order to reduce liquid movement with the fuel tank.
 	Regarding claim 26, the combination between Shomura et al., Haynes and Monterrey disclose the battle, which is positioned rearward at least a portion of the second seat, when combine the baffle of Monterrey to the fuel tank of Shomura el al.

Response to Arguments
Applicant’s arguments with respect to claim(s) 17-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618